Tuck, J.,
delivered the opinion of this court.
As these cases were tried together in the court below on evidence applicable to both the judgments on which the writs of sci.fa. were issued, they will be disposed of in like manner here.
Considering the small amounts involved, and the faet that they may be consumed by the expenses of the litigation, we were disposed, if we could, to have agreed with the ruling of the court below. But a careful consideration of (he record, in connection with the arguments of the counsel, has brought us to the conclusion, that the judgments cannot be affirmed without disregarding the express decisions of the Court of Appeals.
There is really no difference between (bis case and those of Geiser vs. Kershner, 4 G. & J., 305, and Hardy vs. Coe, use of Brooke, 5 Gill, 189, where the rule is laid down as well settled, “that the payment of a less sum of money than the whole debt, without a release, is no satisfaction of the plaintiff’s claim;” a doctrine fully sustained by the decisions referred to in the first of these cases.
It is supposed that the present may be distinguished from the case of Hardy vs. Coe, by the admission there, that the payment made was not the whole amount due on the judgment. The proof here is legally sufficient, as tending to show that the appellee never did pay more than the amount mentioned in the receipt, and that very question is left to the jury *117by (he terms of the prayer. If they had believed from the evidence that the sum mentioned in the receipt was all that was then due, they were authorised to have found for the defendant, notwithstanding the instruction. The prayer is made to depend, in part, on the fact, that the receipt was only a partial payment.
The alleged consideration for this payment, arising from the fact that, the defendant had gone to the plaintiff, at, a distance, to make the settlement, cannot avail. It, is the duty of a debtor to seek his creditor for such purpose. Besides, conceding that his agreement to take a letter to the plaintiff was part of that consideration, he should have complied with his undertaking by a prompt delivery.
When the law ascribes to one instrument a conclusive, and to another a prima facia character, we must, presume that, parties using either intend it to operate according to its legal effect. A release will discharge a debt, when a receipt will not. Persons may settle in good faith, under an impression that the amount paid is all that is due. But it sometimes happens that mistakes occur, and, to enable parties to correct, them, the law has declared that mere receipts are not conclusive.
According to some of the cases referred to, this payment may have been binding as a final settlement, of the judgments, but, the law is plainly settled the other way in this Slate,

Judgment reversed with a procedendo.